Title: From James Madison to James Monroe and Charles Pinckney, 8 July 1804
From: Madison, James
To: Monroe, James,Pinckney, Charles



Gentlemen,
Department of State July 8th. 1804
Since the instructions given you on the 15th of April last, further views have been obtained with respect to the interior of Louisiana and the value which Spain will probably put on such a limitation of our settlements beyond the Mississippi as will keep them for some time at a distance from hers. The President has accordingly become the more anxious that in the adjustment authorized by those instructions the terms may be made favorable to the United States. He does not indeed absolutely restrain you from yielding to the Ultimatum therein fixt, in case it be required by the inflexibility of the Spanish Government and particularly by the posture and prospect of affairs in Europe. But he is not a little averse to the occlusion for a very long period of a very wide space of territory Westward of the Mississippi; & equally so to a perpetual relinquishment of any territory whatever Eastward of the Rio Bravo. If this river could be made the limit to the Spanish settlements and the river Colorado the limit to which those of the United States may be extended; and if a line North West or West from the source of whatever river may be taken for the limit of our settlements could be substituted for the ultimatum line running from the source of the Sabine to the junction of the Osages with the Missouri and thence Northward parallel with the Mississippi, the interval to be unsettled for a term of years would be defined in a manner peculiarly satisfactory. The degree however in which you are to insist on these meliorations of the arrangement must be regulated by your discretion and by the effect which the probable course of events will have on the temper and policy of Spain. Should she be engaged in the War, or manifestly threatened with that situation, she cannot fail to be the more anxious for a solid accommodation on all points with the United States; and the more willing to yield for that purpose to terms, which, however proper in themselves might otherwise be rejected by her pride and misapplied jealousy. According to the latest accounts from Great Britain a revolution in the Ministry if not a change on the throne was daily expected, and from either of those events, an extension of the war to Spain, if not precluded by the less probable event of a speedy peace with France would be a very natural consequence. It is to be understood that a perpetual relinquishment of the Territory, between the Rio Bravo and Colorado, is not to be made nor the sum of  dollars paid without the entire Cession of the Floridas; nor any money paid in consideration of the acknowledgment by Spain of our title to the Territory between the Iberville and the Perdido. But a proportional sum out of the  dollars may be stipulated for a partial Cession of territory Eastward of the Perdido. If neither the whole nor part of East Florida can be obtained, it is of importance that the United States should own the Territory as far as the Apalachicola, and have a common, if not exclusive right to navigate that stream. I must repeat that great care is to be taken that the relinquishment by Spain of the Territory Westward of the Perdido be so expressed as to give to the relinquishment of the Spanish title, the date of the Treaty of St Ildefonso. The reason for this was before explained, and is strengthened by recent information as you will find by the annexed extract of a letter from Governor Claiborne. Other proofs might be added. In any further Cession of Territory, it may be well so to define it, as to guard as much as possible against grants irregular or incompleat, or made by Spanish Officers in contemplation of such a cession.
On entering into conferences with the Spanish Ministry, you will propose and press in the strongest manner an agreement that neither Spain nor the United States shall during the negotiation strengthen their situation in the Territory between the Iberville and the Perdido, and that the navigation of the Mobille shall not be interrupted. An immediate order from the Spanish Government to this effect, may be represented as of the greatest importance to the good understanding between the two countries, and that the forbearance of the United States thus long is a striking proof of their sincere desire to maintain it. If such an order should be declined you will not fail to transmit the earliest information of it, as well as to keep up such representations to that Government on the subjects as will impress it with the tendency of so unreasonable and unfriendly a proceeding, to drive the United States into arrangements for balancing the military force of Spain in that quarter and for exerting their right of navigation thro’ the Mobille. This navigation is become important or rather essential, and a refusal of Spain to acquiesce in it must commit the peace of the two nations to the greatest hazard. The posture of things there is already extremely delicate and calls for the most exemplary moderation and liberality in both the Governments. As a proof of it, I inclose a correspondence between Governor Claiborne and the Spanish Government, at Pensacola, on the same subject with that of mine with the Marquis D’Yrujo already transmitted to you. I have the honor to be &c
James Madison
